HARNSBERGER, Chief Justice
(dissenting) .
The only question legitimately presented to this court upon the appeal is whether the court erred in accepting and approving the belated accounting of the guardian. No question of divorce, property settlement incident thereto, or any other extraneous matter is before the court.
While evidence justifying the guardian’s handling and use of monies and assets belonging to the estate of the ward is somewhat meager, it cannot be said that, taken as a whole, it is unsubstantial. The court might properly have taken into consideration reasonable allowances for services of the guardian in prosecuting and conducting the restaurant business and reasonable and proper amounts for maintenance, care, and support of the minor children of the parties prior to the divorce, whether or not specific claims for these amounts had been advanced in the accounting.
Under these circumstances it is a miscarriage of justice to accuse the trial judge of having abused his discretion in concluding that there had been a sufficient and lawful accounting made of the monies, property, and assets of the ward coming into the hands of the guardian.
The judgment of the lower court should be affirmed, so I must dissent.